Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final rejection. Claims 1-7, 10-18, and 21 are pending.

Status of Claims 
Applicant’s amendment date 03/10/2022, amending claims 1, 10, 17, and 21. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
 
Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 
The previously pending rejection under 35 USC 112(a), will be withdrawn in view of applicant amendment. See remarks pages 8-9.   
The previously pending rejection under 35 USC 103, will be maintained. The 103 rejection is updated in light of the amendments. 

Response to Arguments
Applicant’s argument received on date 03/10/2022 have been fully considered, but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. The rejections has been updated to address these amendments. 
Response to Arguments under 35 USC 103:
Examiner has considered the applicant’s arguments presented in the remarks, however, they are moot as they do not apply to the references used in the current rejection. 
Response to Arguments under 35 USC 101:
Applicant argues (Page 9 of the remarks): 
Accordingly, the claims would not monopolize the alleged abstract idea, and thus the claims impose a meaningful limit on the alleged abstract idea, which is thereby integrated into a practical application of the alleged abstract idea … Applicant respectfully submits that the claims do not recite an abstract idea and, if determined to recite an abstract idea, clearly integrate the abstract idea into a practical application. Accordingly, the claims are not directed to an abstract idea and are clearly eligible under Section 101.
Examiner respectfully disagrees:
With regard to an abstract idea, Independent Claims the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:  vendor logistical variance management, comprising: (a) a vendor data records that represent a plurality of vendor entities, wherein each record includes record identifier, vendor parameters, and communication address; (b) a metric data containing records that represent a plurality logistical metrics, wherein each record includes record identifier and benchmark information; (c) the vendor data and metric data , (i) receive an indication of a selection of a subset of the plurality of vendor entities, (ii) access the vendor data to obtain the vendor parameters associated with the subset of vendor entities, (iii) analyze the obtained vendor parameters and data in the metric data to generate vendor logistical variance results for each of the subset of vendor entities and determine whether the generated vendor logistical variance results exceed a threshold value, and (iv) an indication of the vendor logistical variance results for each of the subset of vendor entities; and (d) vendor logistical variance results for each of the subset of vendor entities and at least one communication address from the vendor data. The claims are directed observe a vendor performance metrics and generating corrective action plan which is an observation, evaluation, judgement and/or opinion under mental processes concepts performed in the human mind (figs. 6-7). 
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recites the additional limitation “system”, “computer server”, “remote device”, “user interface”, “non-transitory”, “user-selectable filter”, “artificial intelligence”, and “machine learning” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). The additional elements of a “artificial intelligence and a machine learned model”. This language merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operation of that algorithm. As such, the claim requirement amounts to mere instructions to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. See Alice, 573 U.S. at 226 (generic computer components that amounted to mere instructions to implement the abstract idea on a computer); October 2019 Guidance Update at 11–12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). Such a generic recitation of “artificial intelligence and a machine learned model” is insufficient to show a practical application of the recited abstract idea. All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 

The Alice framework, step 2B (Part 2 of Mayo) determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Independent claims does not include my limitations amounting to significantly more than the abstract idea, along. The claims includes various elements that are not directed to the abstract idea. These elements include “system”, “computer server”, “remote device”, “user interface”, “non-transitory”, “user-selectable filter”, “artificial intelligence”, and “machine learning” Examiner asserts that ““system”, “computer server”, “remote device”, “user interface”, “non-transitory”, “user-selectable filter”, “artificial intelligence”, and “machine learning” are a generic computing element performing generic computing functions. (See MPEP 2106.05(f))

Further, with regard to mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data), user selected, and transmitting information directly to an application  the courts have recognized the following computer functions as well-understood, routing, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.05(d))

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 


 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 10-18, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-7, 10-18, and 21 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 10, and 17, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: vendor logistical variance management, comprising: (a) a vendor data records that represent a plurality of vendor entities, wherein each record includes record identifier, vendor parameters, and communication address; (b) a metric data containing records that represent a plurality logistical metrics, wherein each record includes record identifier and benchmark information; (c) the vendor data and metric data , (i) receive an indication of a selection of a subset of the plurality of vendor entities, (ii) access the vendor data to obtain the vendor parameters associated with the subset of vendor entities, (iii) analyze the obtained vendor parameters and data in the metric data to generate vendor logistical variance results for each of the subset of vendor entities and determine whether the generated vendor logistical variance results exceed a threshold value, and (iv) an indication of the vendor logistical variance results for each of the subset of vendor entities; and (d) vendor logistical variance results for each of the subset of vendor entities and at least one communication address from the vendor data.
Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 10 and 17 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  The claims are directed observe a vendor performance metrics and generating corrective action plan which is an observation, evaluation, judgement and/or opinion under mental processes concepts performed in the human mind.

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “computer server”, “remote device”, “user interface”, “non-transitory”, “user-selectable filter”, “artificial intelligence”, and “machine learning”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). The additional elements of “artificial intelligence and a machine learned model”. This language merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operation of that algorithm. As such, the claim requirement amounts to mere instructions to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. See Alice, 573 U.S. at 226 (generic computer components that amounted to mere instructions to implement the abstract idea on a computer); October 2019 Guidance Update at 11–12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). Such a generic recitation of “artificial intelligence and a machine learned model” is insufficient to show a practical application of the recited abstract idea. All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

As a result, examiner asserts that claims 2-7, 11-16, 18, and 21 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 10, and 17 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 10 and 17 includes various elements that are not directed to the abstract idea. These elements include “system”, “computer server”, “remote device”, “user interface”, “non-transitory”, “user-selectable filter”, “artificial intelligence”, and “machine learning” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0024] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Claims 2-7, 11-16, 18, and 21 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 10, and 17.

Dependent claims 2-7, 11-16, and 18 further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claim 21 is not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements are “a scorecard”. The client device and the third-party database are considered a “field of user” MPEP 2106.05h at step 2A, Prong 2, as it’s just used to collect/display data and the technology is not improved. At step 2B, this is conventional still, “a scorecard” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible. 

Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 





	







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh Babu US 2015/0193709 (hereinafter Ramesh) in view of Bowers US 2016/0321744 (hereinafter Bowers). Further, in view of Bhattacharyya et al.  US 2021/0065091 (hereinafter Bhattacharyya). 
Regarding Claim 1: 
A system to provide an automated vendor logistical variance management platform via a back-end application computer server of an enterprise, comprising: 
(a) a vendor data store containing electronic records that represent a plurality of vendor entities, wherein each electronic record includes an electronic record identifier, vendor parameters, and an electronic communication address; (Ramesh Figs. 1 and 10, [0066-0068], “a vendor organization”. Ramesh [0071], “management and governance, formalizing the collaboration (communication, change management and vendor governance”. Ramesh [0074-0076], configured to manage the plurality of changes and communication of information between the vendor organization 104 and the customer organization 102 during sourcing lifecycle. The relationships scorecard 132 includes a change management report, the change strategies and cost analysis plan”.) 
(b) a metric data store containing electronic records that represent a plurality logistical metrics, wherein each electronic record includes an electronic record identifier and benchmark information; (c) the back-end application computer server, coupled to the vendor data store and metric data store, programmed to: (i) receive from a remote device an indication of a selection of a subset of the plurality of vendor entities, an interactive graphical user interface (Ramesh Figs. 1G (performing a vendor performance analysis for a project, which is a subset of all the vendors) and Fig. 10 [0109], “the service delivery management (SDM) module 128 of this invention is configured to obtain performance data through a data interface 172 from the existing ITSM 170 application as shown in FIG. 10”.) (ii) access the vendor data store to obtain the vendor parameters associated with the subset of vendor entities, (Ramesh [0078], “the sourcing management governor (SMG) 106 includes a performance management module/customer satisfaction management module (CSAT) 122 that is configured …. A plurality of key process areas (KPA) and a plurality of key performance indicators (KPI) …. Includes contractual obligation management/contract compliance management 116, financial/commercial management/IT spend visibility management and reporting 118, value management reporting 120, vendor contract compliance audits 124, contract evaluation analysis 126, contract change management, vendor performance management, customer satisfaction management 122, issue and risk management, governance, risk, compliance, spend compliance and value leakages are Streamlined”.)
(iii) automatically analyze the obtained vendor parameters and data in the metric data store to generate vendor logistical variance results for each of the subset of vendor entities and [[determine whether the generated vendor logistical variance results exceed a threshold value]], and (iv) transmit an indication of the vendor logistical variance results for each of the subset of vendor entities;  (Ramesh [0078], “a plurality of key performance indicators (KPI) that are defined by the plurality of various governance … utilizing dashboards, scorecards, analysis and variance report”. Ramesh [0080], “dashboard 140 includes a risk management module 152 for identifying, analyzing, handling, and monitoring risks associated with the vendor organization 104 and the customer organization 102”.)
 
(d) a communication port coupled to the back-end application computer server to facilitate an exchange of data with the remote user device in support of an interactive graphical user interface display via a distributed communication network, the interactive graphical user interface display including vendor logistical variance results for each of the subset of vendor entities and at least one electronic communication address from the vendor data store, [[wherein the at least one electronic communication address is at least one of a telephone number, an email address, an IP address, a chat address and a video communication link]], and  (Ramesh [0030-0031], “generate an obligation management compliance report with a feedback loop action plan. Obligation traceability is established to trace and monitor the policies, processes, procedures, contractual clauses, and stakeholder … generate spend visibility and compliance analysis reports, evaluates customer satisfaction, spend compliance”. Ramesh [0103], “on a periodical basis and generates a customer satisfaction management report for highlighting issues, strengths, weaknesses, areas of improvement of vendor performance across a particular customer or business units, or for a specific IT sourcing initiative or program covering various region, country, business unit or division or product if required”. Also, see [0109]) 
the at least one electronic communication address is included when it is determined at least one  vendor logistical variance result [[exceeds the threshold value]]; and (Ramesh [0113], “the sourcing management governor (SMG) 106 provides periodical alerts and strategic governance dashboard and report to enable an effective governance process across sourcing and vendor management value chain cut across different key process are (KPA) ….. Enhance the supplier relationship”.)
in a case [[the threshold value is exceeded]], the back-end application computer server automatically and in response to the determination the [[threshold value is exceeded]] (i) generates a corrective action plan based on at least one of [[artificial intelligence and machine learning]], and (ii) establishes a communication link between the remote user device and a remote vendor device via the communication address and transmits information directly to at least one of [[an email server, a workflow application, and a calendar application]]. (Ramesh [0089], “the feedback loop, non-compliance, root cause analysis and action plant are performed”. Ramesh [0100], “reports are generated, the review on VMR action plan and review closure is performed, the feedback look, continual improvements and action plan are performed”. Also, see [0104]) but, specifically fails to disclose determine whether the generated vendor logistical variance results exceed a threshold value wherein the at least one electronic communication address is at least one of a telephone number, an email address, an IP address, a chat address and a video communication link wherein: 2Application No.: 17/025,407 Amendment and Response to August 31, 2021 Non-Final Office Actionthe back-end application computer server receives selection of an entity identifier element and transmits information in accordance with the selected identifier element to present on the interactive graphical user interface without transmitting information not in accordance with the selected entity identifier element thereby reducing a number of electronic messages that are transmitted and improving operation of the system;  exceeds a threshold value; the threshold value is exceeded; artificial intelligence and machine learning,  
However, Bowers teaches the following limitations: 
determine whether the generated vendor logistical variance results exceed a threshold value (Bowers [0132], “generated based on the date of the given activity having met an alert condition (e.g., exceeding a date threshold in relation to the critical date”. Also, see [0009]) wherein the at least one electronic communication address is at least one of a telephone number, an email address, an IP address, a chat address and a video communication link (Bowers [0010], “contact information (e.g., name, email address, phone number”. Bowers [0014], “reminder notification emails”. also, see [0020] [0132], [0167], and [0199])  wherein: 2Application No.: 17/025,407 Amendment and Response to August 31, 2021 Non-Final Office Actionthe back-end application computer server receives selection of an entity identifier element and transmits information in accordance with the selected identifier element to present on the interactive graphical user interface without transmitting information not in accordance with the selected entity identifier element thereby reducing a number of electronic messages that are transmitted and improving operation of the system; (Bowers [0130], “the main dashboard 202 may display a vendor … which may be organized and filtered by a vendor’s risk level 304 … vendor product list 302 which may be accessed, for example, by clicking the caption”. Bowers [0226], The graphical user interface 2700A is used to search, view and/or access examination reports. The examination reports to be viewed and/or accessed can be filtered by vendor (e.g., via vendor drop down menu 2710A), by product (e.g., via product drop down menu 2720A), and by date range (e.g., via data range options 2730A). The graphical user interface 2700A includes a button or the like 2740A which, when selected ( e.g., clicked, tapped) causes a list of examination reports to be retrieved, collected, and/or displayed in an examination reports table 2750A, in accordance with the filtering options 2710A, 2720A and/or 2730A. Also, see [0211], and [0253]) 
the at least one electronic communication address is included when it is determined at least one  vendor logistical variance result exceeds the threshold value; and in a case the threshold value is exceeded, the back-end application computer server automatically and in response to the determination the threshold value is exceeded (i) generates a corrective action plan based on at least one of [[artificial intelligence and machine learning]], and (ii) establishes a communication link between the remote user device and a remote vendor device via the communication address and transmits information directly to at least one of an email server, a workflow application, and a calendar application. (Bowers [0008-0010], “activating an alert if a threshold in relation”. Bowers [0124], “the system 100 may include a reminder, notification, and/or calendar function …. Reminders in a calendar display … send notifications to the end-user based on pre-defined rules associated with an examination. The rules may related to the expiration date or agreement, a scheduled examination, a risk assessment evaluation, and the like”. Bowers [0132], “a reminder (e.g., for email communication …. The alerts and reminders of the calendar to notify …. the notification may be generated based on the date of the given activity having met an alert condition (e.g., exceeding a date threshold in relation to the critical date)”.) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Ramesh to include the feature of the user selection and determining a threshold, as taught by Bowers, on order to allow the user to display data/information/metrics based on the user selection filter and generate an alert notification when the result(s) exceed the threshold value (Bowers [0008-0010], and [0132]).
Ramesh in view of Bowers disclose the above limitations but, specifically fails to disclose artificial intelligence and machine learning,   
However, Bhattacharyya teaches the following limitations: 
generates a corrective action plan based on at least one of artificial intelligence and machine learning, (Bhattacharyya figs. 34-37 [0278], “using an artificial intelligence (AI) algorithm, NPL, or machine learning ….. are identified based on provided information associated with the processes (e.g., experience score, efficiency score, data quality score, and automation score). [0293], “updated in real-time meaning a business seeking a recommendation would receive the latest and best recommendation from the system”.) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Ramesh to include the feature of the artificial intelligence and machine learning, as taught by Bhattacharyya, on order to allow the system to generate a corrective action based on at least on of artificial intelligence and machine learning (Bhattacharyya [0278]).

Regarding Claim 2: 
Ramesh in view of Bowers in view of Bhattacharyya disclose the system of claim 1, 
Ramesh further teach wherein the vendor logistical variance is associated with performance measurement.  (Ramesh [0032], “the performance management module is configured to evaluate vendor performance cut across a plurality of key stakeholders from the client organization in sourcing management and governance key process areas (KPA). The evaluation of vendor performance is performed ….. Providing a mechanism for feedback loop, track and perform trend analysis on vendor performance and value”. Also, see [0033]) 
Regarding Claim 3: 
Ramesh in view of Bowers in view of Bhattacharyya disclose the system of claim 1, 
Ramesh further teach wherein the vendor logistical variance is associated with financial control.  (Ramesh [0031], “the financial/commercial management/spend visibility management and reporting module is capture, manage, and monitor … provide a spend visibility analysis between an estimated budget data and the spend data. Generates spend visibility and compliance analysis reports”. Also, see [0097-0098])
Regarding Claim 4: 
Ramesh in view of Bowers in view of Bhattacharyya disclose the system of claim 1, 
Ramesh further teach wherein the vendor logistical variance is associated with relationship management.  (Ramesh [0038], “the sourcing management governor (SMG) enhances and optimizes relationship between the vendor organization and the customer organization utilizing the contract compliance management module”. Ramesh [0100], “the relationship management module/value management reporting module of value tracker creates value management review plan”. Ramesh [0103], “performance management  relationship management including customer complaints, suggestions, communications, contract and governance issues and disputes, service delivery management … create relationships that results in enhanced objectives”.)
Regarding Claim 5: 
Ramesh in view of Bowers in view of Bhattacharyya disclose the system of claim 1, 
Ramesh further teach wherein the vendor logistical variance is associated with at least one of: (i) a service level agreement metric, (Ramesh [0004], “service level agreement (SLA) management (Help Desk, SLA tracking and reporting”. Ramesh [0110], “modules such as … service level management”) (ii) a key performance indicator metric, (Ramesh [0037], “a plurality of key process areas (KPA), key performance indicators (KPI) among plurality of key stakeholders utilizing management dashboards and scorecards”.)  and (iii) an informational metric.  (Ramesh [0074], “manage the plurality of changes and communication of information between the vendor organization 104 and the customer organization … the relationship scorecard 132 includes a change management report, the change strategies and cost analysis”.) 
Regarding Claim 6: 
Ramesh in view of Bowers in view of Bhattacharyya disclose the system of claim 1, 
Ramesh further teach wherein a single vendor manager is associated with multiple vendor entities and vendor logistical variance results are combined and summarized for the vendor manager.  (Ramesh [0106], “analyze the identified risk vendor contract compliance audit focus areas, prioritize and review the risk vendor contract compliance audit focus areas, Includes executive summary, audit methodology, finding and recommendations to customer organization”. Ramesh [0109], “the service delivery management (SDM) module 128 of this invention is configured to obtain performance data through a data interface 172 from the existing ITSM 170 application as shown in FIG. 10”.) 
Bowers also teach wherein a single vendor manager is associated with multiple vendor entities and vendor logistical variance results are combined and summarized for the vendor manager. (Bowers Figs. 3-4 [0130-0132], the main dashboard 202 may display a vendor product list (or table, or the like) 302, which may be organized and filtered by a vendor’s risk level 304 … including: vendor … risk assessment of vendors” )
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Ramesh to include the feature of the user selection and determining a threshold, as taught by Bowers, on order to review and view one or more results on a user interface (i.e., table, charts, or the like) (Bowers Figs. 3-4 [0130]).

Regarding Claim 7: 
Ramesh in view of Bowers in view of Bhattacharyya disclose the system of claim 1, 
Ramesh further teach wherein the information in the metric data store includes at least one of: (i) a metric name, (ii) a measurement type, (iii) a current benchmark, (iv) a benchmark direction, (v) a metric type, (vi) a metric frequency, and a (vii) a target date.  (Ramesh [0039], “providing metrics associating the governance …. Inserting the metrics (such as KPI) into a model to indicate which service providers are complying, performing, providing value added service for the services”. Ramesh [0079], “enable governance of a plurality of directions by facilitating a mechanism for handling and managing the issues, risks, and cost management from sourcing governance aspect. Ramesh [0083], “directions for effective decision making and continua improvements”. Ramesh [0094], “obligation start date, end date, due date, a remark with status and other tracking parameters”.) 
Regarding Claims 8-9 (Cancelled): 
Regarding Claim 10: 
Claim 10 is the method claim corresponding to the system claim 1 rejected above. Therefore, claim 10 is rejected under the same rational as claim 1. 
Regarding Claim 11: 
Claim 11 is the method claim corresponding to the system claim 2 rejected above. Therefore, claim 11 is rejected under the same rational as claim 2. 
Regarding Claim 12: 
Claim 12 is the method claim corresponding to the system claim 3 rejected above. Therefore, claim 12 is rejected under the same rational as claim 3. 
Regarding Claim 13: 
Claim 12 is the method claim corresponding to the system claim 4 rejected above. Therefore, claim 12 is rejected under the same rational as claim 4. 
Regarding Claim 14: 
Claim 14 is the method claim corresponding to the system claim 5 rejected above. Therefore, claim 14 is rejected under the same rational as claim 5. 
Regarding Claim 15: 
Claim 15 is the method claim corresponding to the system claim 6 rejected above. Therefore, claim 15 is rejected under the same rational as claim 6. 
Regarding Claim 16: 
Claim 16 is the method claim corresponding to the system claim 7 rejected above. Therefore, claim 16 is rejected under the same rational as claim 7. 
Regarding Claim 17: 
Claim 17 is the non-transitory claim corresponding to the system claim 1 rejected above. Therefore, claim 17 is rejected under the same rational as claim 1. 
Regarding Claim 18: 
Claim 18 is the non-transitory claim corresponding to the system claim 7 rejected above. Therefore, claim 18 is rejected under the same rational as claim 7. 
Regarding Claims 19-20 (Cancelled): 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ramesh Babu US 2015/0193709 (hereinafter Ramesh) in view of Bowers US 2016/0321744 (hereinafter Bowers) in view of Bhattacharyya et al.  US 2021/0065091 (hereinafter Bhattacharyya). Further, in view of Connell et al. US 2020/0065727 (hereinafter Connell).

Regarding Claim 21: 
(New) Ramesh in view of Bowers in view of Bhattacharyya disclose the system of claim 1, 
Ramesh further teach wherein the back-end application computer server is further programmed to generate [[a low-level]] score card including data across multiple vendors, wherein the [[low-level score card is generated for each level of line of business, program and individual vendor]]. (Ramesh Fig. 11  [0078], “utilizing dashboards, scorecard, analysis and variance reports”. Also, see [0089-[0093]). But, specifically fails to disclose a low-level score card; , wherein the low-level score card is generated for each level of line of business, program and individual vendor. 
However, Connell teaches the following limitation: 
wherein the back-end application computer server is further programmed to generate a low-level score card including data across multiple vendors, wherein the low-level score card is generated for each level of line of business, program and individual vendor.  (Connell Fig. 3 [0040-0051], “displaying a plurality of suppliers, the supplier risk index, and other supplier information associated with each supplier, for a user to compare the suppliers for a specific service category (and select a supplier) .. a drop-down menu”. [0090-0095], “a scorecard 204 (or current scorecard) present a series of key indicators … scorecard 204 for each supplier displayed …. displaying a plurality of suppliers …. Compare the suppliers for a specific service category … …. Ramifications of selecting a particular supplier”. [0108], “the more detailed information 847 may include a service category 850, a line of business (LOB) category 855, and a sub line of business … allowing the user to assess a supplier’s risk by easily digging-down through date in order to more efficiently make a supplier decision”.)
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Ramesh to include the feature of a low-level score card, as taught by Connell, on order to generate a low-level score card including data across multiple vendors for each LOB, program and individual vendor. (Connell Figs. 3 & 5 [0108]). 

    PNG
    media_image1.png
    753
    1051
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balan US 2020/0034772: Cloud-based, data-driven artificial intelligence and machine learning financial planning and analysis visualization platform. 
Gu et al. US 2008/0163099: Drill down functionality in a dashboard application. 
Johnson et al. US 2008/0114628: Enterprise proposal management system. 
Brown et al. US 2014/0343997: Information technology optimization via real-time analytics. 
Chase et al. US 2015/0006205: System and method providing automobile insurance resource tool. 
Gustafsson, Jeanette, and Erika Karlsson. "Supplier performance dashboard at Volvo Logistics." (2012).
Hofmann, Martin, Florian Neukart, and Thomas Bäck. "Artificial intelligence and data science in the automotive industry." arXiv preprint arXiv:1709.01989 (2017).
Liesbeth V, Michaël C, Anna MD, Charlotte LB, Wouter C, Dirk V. Overview of artificial intelligence-based applications in radiotherapy: Recommendations for implementation and quality assurance. Radiotherapy and Oncology. 2020 Sep 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624